internal_revenue_service number release date index no cc tege eb ec 4-plr-106724-00 date company date a dates b date c date d date e date f date g x y percent this is in reply to a request for rulings and subsequent correspondence concerning whether the compensation company paid on date g was qualified_performance-based_compensation and whether company’s officers with respect to a short taxable_year are covered employees company is a publicly_held_corporation with a fiscal_year that historically ended on date a company’s performance compensation plan provides for payment of annual performance bonuses to certain executive officers of company the plan was timely approved by company’s stockholders the plan provides that any one of nine stated business criteria can be used in determining performance targets the plan was established for a term of x fiscal years of company company contends that although the term fiscal_year is not defined in the plan the plan was originally intended to extend from dates b on date c the compensation committee of company’s board_of directors met to establish the performance targets for the fiscal_year ending date d the performance targets established for the participants included return on equity targets with increased bonuses available if higher levels of return on equity were achieved at the time this meeting was scheduled and held company and the members of the compensation committee assumed that the fiscal_year would end on date a payment of these scheduled performance bonuses was made contingent upon satisfaction of the performance targets for that fiscal_year shortly after the compensation committee meeting company began to consider changing its fiscal_year for various business reasons unrelated to taxes after consideration of the various reasons for changing its fiscal_year end to match those of plr-106724-00 its competitors on date e company made the final_decision to change its fiscal_year to end on date f in order to accommodate this decision company decided to make correlative adjustments and pay performance bonuses on date g in amounts that were no more than y percent of the originally scheduled bonuses established by the compensation committee company has represented that these bonuses will be repaid to company if the compensation committee determines that the performance goals set for the fiscal_year that would have ended on date d are not met according to company it will not be required to file any official proxy with the securities exchange commission sec for its short_year ending on date f of the year prior to this year accordingly no summary compensation table listing company officers will be included in any proxy for this period company plans to file with the sec on a voluntary basis a form 8-k updating the information on company’s previous form 10-k which will reflect compensation paid to company’s top executives for the short_year sec_162 of the internal_revenue_code allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 of the code provides that in the case of any publicly_held_corporation no deduction is allowed for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of the remuneration for the taxable_year exceeds dollar_figure sec_162 of the code defines covered_employee to mean any employee of the taxpayer if as of the close of the taxable_year such employee is the chief_executive_officer of the taxpayer or is an individual acting in such capacity or the total compensation of such employee for the taxable_year is required to be reported to shareholders under the securities exchange act of by reason of such employee being among the highest compensated officers for the taxable_year other than the chief_executive_officer sec_1_162-27 of the income_tax regulations provides the general_rule for who is a covered_employee under the regulations a covered_employee means any individual who on the last day of the taxable_year is a the chief_executive_officer of the corporation or is acting in such capacity or b among the four highest compensated officers other than the chief_executive_officer whether an individual is the chief_executive_officer or one of the four highest compensated officers is determined pursuant to the executive compensation disclosure rules under the exchange act plr-106724-00 in the notice of proposed rulemaking containing the proposed_regulations under sec_162 the preamble contains the following language concerning the identification of covered_employee the regulations clarify which employees are covered employees for purposes of sec_162 the legislative_history to sec_162 provides that covered employees are defined by reference to the sec rules governing executive compensation disclosure under the exchange act under the regulations an individual generally is a covered_employee if the individual’s compensation is reported on the summary compensation table under the sec’s executive compensation disclosure rules as set forth in item of regulation s-k cfr under the exchange act however the regulations specifically provide that in order to be a covered_employee for sec_162 purposes an individual must be employed as an executive officer on the last day of the taxable_year thus only those employees who appear on the summary compensation table and who are also employed on the last day of the taxable_year are covered employees sec_162 of the code defines applicable_employee_remuneration with respect to any covered_employee for any taxable_year generally as the aggregate amount allowable as a deduction for the taxable_year determined without regard to sec_162 for remuneration for services performed by the employee whether or not during the taxable_year however pursuant to sec_162 the term does not include remuneration payable solely on account of the attainment of one or more performance goals but only if-- i the performance goals are determined by a compensation committee of the board_of directors of the taxpayer which is comprised of or more outside directors ii the material terms under which the remuneration is to be paid including the performance goals are disclosed to shareholders and approved by a majority of the vote before the payment of the remuneration and iii before any payment of such remuneration the compensation committee referred to in clause i certifies that the performance goals and any other material terms were in fact satisfied sec_1_162-27 of the regulations provides in part that qualified_performance-based_compensation the compensation referred to in sec_162 of the code must be paid solely on account of the attainment of one or more preestablished objective performance goals a performance_goal is considered preestablished if it is established in writing by the compensation committee not later than days after the commencement of the period_of_service to which the performance_goal relates provided that the outcome is substantially uncertain at the plr-106724-00 time the compensation committee actually establishes the goal however in no event will a performance_goal be considered to be preestablished if it is established after percent of the period_of_service as scheduled in good_faith at the time the goal is established has elapsed according to sec_1_162-27 of the regulations a performance_goal is objective if a third party having knowledge of the relevant facts could determine whether the goal is met performance goals can be based on one or more business criteria that apply to the individual a business unit or the corporation as a whole such business criteria could include for example stock price market share sales earnings per share return on equity or costs sec_1_162-27 of the regulations provides in part that the terms of an objective formula or standard must preclude discretion to increase the amount of compensation payable that would otherwise be due upon attainment of the goal a performance_goal is not discretionary for purposes of this paragraph e iii merely because the compensation committee reduces or eliminates the compensation or other economic benefit that was due upon attainment of the goal example in sec_1_162-27 of the regulations provides the following corporation w adopts a plan under which a bonus will be paid to the ceo only if there is a increase in earnings per share during the performance period the plan provides that earnings per share will be calculated without regard to any change in accounting standards that may be required by the financial_accounting standards board after the goal is established after the goal is established such a change in accounting standards occurs corporation w’s reported earnings for purposes of determining earnings per share under the plan are adjusted pursuant to this plan provision to factor out this change in standards the adjustment will not be considered an exercise of impermissible discretion because it is made pursuant to the plan provision the negative implication from this example is that if a provision in the plan does not call for an adjustment in the performance goals or period in the case of an unforseen event such an adjustment would be an exercise of impermissible discretion sec_1_162-27 of the regulations provides that compensation does not satisfy the requirements of paragraph e if the facts and circumstances indicate that the employee would receive all or part of the compensation regardless of whether the performance_goal is attained thus if the payment of compensation under an award is partially contingent on attaining a performance_goal none of the compensation payable under the award will be considered performance-based sec_1_162-27 of the regulations requires the compensation committee to certify in writing prior to payment of the compensation that the performance goals plr-106724-00 and any other material terms were in fact satisfied for this purpose approved minutes of the compensation committee meeting in which the certification is made are treated as a written certification under the facts provided in revrul_79_311 1979_2_cb_25 advances were made to employees in contemplation of services to be performed in the future the ruling holds that the advances were income to the employees at the time of payment even though the employees were obligated to repay the advances in the event they failed to perform the future services however advances repaid to the employer in the same year in which received were excludable from gross_income therefore based on the facts as outlined above we rule as follows the payment to company’s employees under the plan on date g will be qualified_performance-based_compensation provided the performance goals were met for the performance period ending on date d and that the compensation committee certifies that the goals were met for purposes of sec_162 of the code company’s officers including the chief_executive_officer will not be covered employees with respect to the short_year ending on date f of the year prior to this year provided that no proxy will be filed by company for that short_year and accordingly no summary compensation table listing company officers is required to be filed by company with the sec for that short_year this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code sincerely yours robert b misner assistant chief executive compensation branch office of division counsel associate chief_counsel tax exempt and government entities enclosure copy for sec_6110 purposes cc
